Exhibit 10.2
***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.
DEVELOPMENT AND SUPPLY AGREEMENT
THIS AGREEMENT is between Medical Components, Inc. a Pennsylvania corporation,
located at 1499 Delp Drive, Harleysville, PA 19438 (“Medcomp”) and VeriChip
Corporation, a Delaware corporation, located at 1690 South Congress Avenue,
Suite 200, Delray, FL 33445 (“VeriChip”).
RECITALS

  A.   Medcomp is engaged in the development, manufacture and sale of various
medical devices, including venous catheters and infusion ports.     B.   The
parties have agreed that VeriChip will seek development and manufacture of an
8mm RFID Microchip similar to its current 12mm RFID Microchip, as described on
Exhibit A (the “Product”) for sale to Medcomp in accordance with the
specifications, delivery schedules and other requirements referenced in this
Agreement.     C.   Medcomp wishes to purchase the Product from VeriChip for
implantation into Medcomp’s vascular access product lines.     D.   The parties
now desire to enter into an arrangement whereby VeriChip will develop,
manufacture and sell the Product and Medcomp will buy the Product for
implantation into vascular access medical devices on an exclusive basis.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:
ARTICLE IA — DEVELOPMENT OF THE PRODUCT
Section 1A.01 Development Efforts. Medcomp and VeriChip acknowledge that they
will cooperate in the development of the Product and agree that all prior and
future joint development efforts with respect to the Product shall be governed
by the terms of this Agreement. Medcomp and VeriChip agree that, during the term
of this Agreement, they will cooperate and expend reasonable efforts to jointly
develop the Product in a manner which permits the effective use of the Product.
Such joint development efforts may include testing, development of prototypes,
development and/or refinement of specifications for the Product (the
“Specifications”) manufacturing processes and other research efforts. Medcomp
shall be responsible for obtaining any necessary regulatory approvals for use of
the Product. Medcomp and VeriChip agree to jointly conduct studies, tests,
research and other procedures designed to develop the Product and improve the
Product. Each party shall assist and coordinate with the other, make its
technical personnel and facilities required to perform such research and
development available to the other and use its best efforts to successfully
complete the development of the Product.

 

 



--------------------------------------------------------------------------------



 



*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.
Section 1A.02 Development Plan. As soon as possible following the signing of
this Agreement, VeriChip will begin development of the Product. VeriChip shall
provide Medcomp with a complete and operational prototype of the Product as well
as the design history file for the prototype of the Product within ninety
(90) days of the commencement of this Agreement. If VeriChip fails to meet this
ninety (90) day deadline, Medcomp may terminate this Agreement provided however,
that the ninety (90) day deadline may be extended by written agreement.
Section 1A.03 Development Costs and Expenses. Subject to Section 1A.07, each
party shall be responsible for payment of all of its own direct costs and
expenses for personnel and facilities relating to the development of the
prototype and the Product.
Section 1A.04 Specifications and Standards for the Product. Upon completion of
the development of the prototype of the Product, such that the parties agree the
same is feasible for manufacture and sale, they shall discuss and agree upon the
Specifications. The Specifications shall, when adopted, be consistent with
Exhibit A, be reduced to writing, be signed by authorized individuals from
Medcomp and VeriChip, and by reference be incorporated herein provided, however,
that the Specifications may be amended at any time by the written agreement of
the parties.
Section 1A.05 Property Rights. Medcomp acknowledges and agrees that VeriChip
owns and/or has the right to use and shall retain all of the right, title and
interest in and to all of the patents, trademarks, trade names, inventions,
copyrights, know-how, trade secrets and other intellectual property rights
relating to the design, assembly, manufacture, operation and/or service of its
RFID Microchips and the Product. The use by Medcomp of any of these property
rights is authorized only for the purposes set forth in this Agreement and upon
expiration of termination of this Agreement for any reason such authorization
shall cease.
Section 1A.06 Product Development Fee. Medcomp will pay VeriChip a fee to cover
its costs relating to completion of the development of the Product in an agreed
amount of ***. Medcomp will make this payment in two equal installments of ***
each, with the first installment due within ten (10) days of the commencement of
this Agreement and the second installment due within forty (40) days of the
commencement of this Agreement. Should VeriChip fail to meet the ninety (90) day
deadline set forth in Section 1A.02 above, or such extended deadline as is
agreed to by the parties, and Medcomp terminates this Agreement as a result,
VeriChip shall, within ten (10) days of the termination of this Agreement, repay
to Medcomp the Product development fee set forth above.
Section 1A.07 Tooling. All tooling unique to the production of the Product (the
“Tooling”) shall be the sole property of VeriChip. VeriChip shall be responsible
for the routine maintenance and repairs of the Tooling.

 

2



--------------------------------------------------------------------------------



 



*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.
ARTICLE I. SUPPLY OF PRODUCTS
Section 1.01 Supply of Product.
(a) VeriChip agrees to sell the Product exclusively to Medcomp during the Term
of this Agreement, and agrees that it shall not manufacture or sell the Product,
or any product using or incorporating the same, or substantially similar
technology, to any other manufacturer, seller or distributor of vascular access
products. Notwithstanding the foregoing, VeriChip may use or sell a product
substantially equivalent to the Product so long as such use or sale is not in
connection with vascular access products (that compete with Medcomp, directly or
indirectly). VeriChip agrees that it will seek a similar exclusivity from the
manufacturer of the Product. In the event VeriChip becomes insolvent or
otherwise ceases operations during the term of this Agreement, and has no
successor which is bound by the terms of this Agreement, Medcomp shall be able
to maintain said exclusivity with the manufacturer of the Product. Medcomp
agrees during the Initial Term of this Agreement, that it will purchase not less
than the following number of Products (the “Minimum Purchase Requirements”): (i)
*** in the first Product Purchase Year, (ii) *** in the second Product Purchase
Year, (iii) *** in the third Product Purchase Year, (iv) *** in the fourth
Product Purchase Year and (v) *** in the fifth Product Purchase Year. For the
purpose of this Agreement, the “Product Purchase Years” are the five
(5) respective consecutive twelve (12) month periods beginning on the date of
the last to occur of the following: (i) the Product being ready for production;
or (ii) 510k approval of the Product. In the event Medcomp fails to meet the
Minimum Purchase Requirements for a Product Purchase Year, Medcomp shall, within
thirty (30) days of written demand from VeriChip, make a payment to VeriChip
equal to *** times the number of Products by which Medcomp failed to meet the
Minimum Purchase Requirement for the Product Purchase Year at issue. Medcomp
shall be released from the Minimum Purchase Requirements should the FDA issue a
recall of the Product, for more than thirty (30) days.
(b) Medcomp’s original order for the Product shall be submitted within ten
(10) days of 510k approval of the Product and Medcomp shall order the Product on
a quarterly basis thereafter. All orders for the Product shall be in writing and
shall specify (i) the number of units of each of the Product to be purchased (in
accordance with the terms and conditions of the Agreement) and (ii) the
destination to which the Product is to be shipped. With each order of the
Product, Medcomp shall also provide a forecast of the number of Products it will
be purchasing for the next six (6) months. VeriChip will deliver no less than
ninety percent (90%) of the first order for Products within eight (8) weeks of
full production commencing. Thereafter, VeriChip agrees to deliver no less than
ninety percent (90%) of the Products ordered by Medcomp within less than thirty
(30) days of the order date provided that the number of Products (i) does not
exceed one-hundred twenty percent (120%) of the immediately previous order or,
(ii) alone, or in conjunction with the immediately previous order, does not
exceed the then current six (6) month forecast of Medcomp. If the number of
Products ordered (i) does exceed one-hundred twenty percent (120%) of the
immediately previous order or, (ii) alone, or in conjunction with the
immediately previous order, exceeds the then current six (6) month forecast of
Medcomp, VeriChip agrees to deliver no less than ninety percent (90%) ordered
within sixty (60) days of the order date. VeriChip shall be permitted a thirty
(30) day cure period for any missed delivery deadline. VeriChip shall not be
liable for any consequential damages as result of a failure to meet delivery
deadlines. Medcomp shall be released from the Minimum Purchase Requirements of
any particular year if its inability to meet the minimum purchase requirements
of that particular year was due to VeriChip’s inability to make delivery
pursuant to the schedule set forth above.
(c) VeriChip agrees, during the Term, to make its other products that are
compatible with the Product available to Medcomp on commercially reasonable
terms.

 

3



--------------------------------------------------------------------------------



 



***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.
Section 1.02 Pricing. The standard purchase price for the Product will be ***,
provided, however, that if Medcomp places an order within the first three
(3) months of any Product Purchase Year (i) for not less than *** units for
delivery of Product in that Product Purchase Year, the price for those Products
will be ***, or (ii) for not less than *** units for delivery in that Product
Purchase Year, the price of those Products will be ***. It is understood that
all such pricing will be firm for the Initial Tem.
Section 1.03 Delivery Terms. Products will be shipped, FOB Medcomp’s
Harleysville, PA, facility. Payment for shipping charges shall be Medcomp’s
responsibility.
Section 1.04 Payment. Notwithstanding the Product Development Fee subject to
Section 1A.06, unless otherwise agreed by the parties in writing, payment shall
be made by Medcomp separately for each shipment of Products. Medcomp shall pay
all invoice amounts within thirty (30) days of the date of invoice in U.S.
dollars. Any invoices not paid within thirty (30) days shall accrue interest at
the rate of one and one-half percent (1-1/2%) per month.
Section 1.05 Inability to Supply. VeriChip expects and intends to supply Medcomp
with the Product in accordance with the provisions of this Agreement. If
VeriChip determines that it will be unable to supply Medcomp with the Product in
the desired quantities for unanticipated reasons such as an Act of God or a
long-term shortage of materials, VeriChip shall give Medcomp prompt notice of
its inability to timely supply of the Product. If VeriChip is unable to make
timely deliveries of the Product for unanticipated reasons such as set forth
above, or by reason such as war, civil commotion, embargo, strike or any other
act which is beyond the reasonable control of VeriChip, VeriChip shall be
excused from meeting said delivery deadlines provided, however, that VeriChip
shall continue performance hereunder with reasonable dispatch whenever such
causes are removed.

 

4



--------------------------------------------------------------------------------



 



ARTICLE II. — REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 2.01 By VeriChip
VeriChip represents, warrants and covenants to Medcomp as follows:
(a) This Agreement has been duly authorized, executed and delivered by VeriChip
and constitutes a valid and binding obligation of VeriChip, enforceable in
accordance with its terms.
(b) This Agreement does not conflict with any applicable law, rule or regulation
to which VeriChip is subject, or any agreement to which VeriChip is a party.
(c) VeriChip represents and warrants that the Products, when sold to Medcomp, do
not infringe or encroach upon any party’s personal, contractual or proprietary
rights, including but not limited to, patents, trademarks, copyrights, or trade
secrets. VeriChip further represents and warrants that the Products, when sold
to Medcomp, (i) are merchantable, (ii) are fit for the purposes for which they
were sold, (iii) are free from any and all defects in design, material and
workmanship, (iv) conform to the Specifications and Medcomp’s quality standards
(v) are fit and safe for use by Medcomp; and (vi) shall have at least eighty
percent (80%) of their shelf life remaining when sold to Medcomp, and shall
remain in full compliance with the Specifications for the full shelf life period
of such Products; and (vii) shall be in compliance with all applicable laws and
regulations and all regulatory requirements of the United States Food and Drug
Administration (the “FDA”), or other appropriate regulatory authority currently
in effect, including without limitation the Federal Food, Drug and Cosmetic Act,
as amended from time to time (the “Act”), the FDA’s then current Good
Manufacturing Practices (“cGMP”). VeriChip further represents and warrants that
they will convey good and merchantable title to Medcomp for the Products and
that the Products are free of any security interest or other lien or
encumbrance.
(d) No Products constituting or being a part of any shipment hereunder shall at
the time of any such shipment be (i) adulterated or misbranded within the
meaning of the Act, or regulations promulgated thereunder, as such law or
regulation is constituted and in effect at the time of any such shipment, or
(ii) an article which may not, under the provisions of Sections 404, 505 or 512
of the Act, be introduced into interstate commerce.
(e) VeriChip agrees that it will attain the manufacturing, processing and
packaging of the Products only at specified and approved facility(ies) (the
“Plant”) and that part of such services may at any time be subcontracted to a
third party without prior written approval of Medcomp.
(f) VeriChip shall not make any changes in the Specifications or raw materials,
purchased components, packaging materials, labeling, formulations, quality
control test methods or manufacturing processes or manufacturing equipment, with
regard to the Product, without Medcomp’s prior written agreement.

 

5



--------------------------------------------------------------------------------



 



(g) VeriChip owns or has the right to use all copyright, trademarks, patents,
and other intellectual property rights to the intellectual property which they
shall use to perform their obligations hereunder.
(h) VeriChip shall provide to Medcomp all documentation and information
requested by Medcomp: (i) in order to assist Medcomp in determining whether any
delivery complies fully with the Specifications and the requirements of this
Agreement (including VeriChip’s calculation of any price adjustments, rebates,
loss allowance, credits and/or most favored nations status); (ii) in order to
assist Medcomp in obtaining any and all regulatory approvals necessary to market
Medcomp’ products which contain the Product; or (iii) to enable Medcomp to
comply with any statutory or regulatory requirements, or with a request by any
governmental or regulatory authority.
(i)
(i) VeriChip agrees to work with the manufacturer to assure the quality level of
the Product through the use of a formal quality assurance program (the “QA
Program”) reasonably acceptable to Medcomp. The QA program shall require the
manufacturer to prepare and maintain written records sufficient to enable
Medcomp to trace the build and inspection history of the Product. VeriChip will
require the manufacturer to maintain such records for a period of five (5) years
after manufacture. Pursuant to the QA Program, VeriChip shall require the
manufacturer to place lot numbers and date codes on all Products to enable the
identification and traceability of the Product. During the Term, and upon
reasonable notice, Medcomp shall have the right to reasonably audit the QA
program, at its expense, during regular business hours.
(ii) VeriChip shall require the manufacturer to conduct and document final
inspection and quality control tests in accordance with reasonable Medcomp
procedures on the Products prior to shipment to verify that the Product meets
and conforms to the Specifications and the QA Program provided, however, that if
Medcomp requires a type of inspection or quality control test involving
equipment that is not currently owned by manufacturer, that Medcomp shall be
responsible for the cost of obtaining such equipment.
(iii) Medcomp will, at its expense, and upon reasonable notice to VeriChip and
the manufacturer, have the right to reasonably inspect manufacturer’s facilities
to ensure compliance with the terms and conditions of the QA Program.
Proprietary VeriChip or manufacturer’s manufacturing process technology shall
not be subject to any such inspection.
(iv) VeriChip shall cooperate with, and provide assistance to, Medcomp with
respect to customer complaints and product recalls relating to the Product.

 

6



--------------------------------------------------------------------------------



 



(j) VeriChip shall immediately notify Medcomp of any contact which the FDA or
any other regulatory or other governmental authority has with it concerning the
Product or its manufacturing facilities relating thereto, including, but not
limited to, cGMP’s, product registrations and safety and efficacy claims. The
parties shall consult with one another in an effort to arrive at a mutually
acceptable response; however, should the parties not agree as to a response,
Medcomp shall have total discretion to respond appropriately to such regulatory
or other governmental authority.
(k) VeriChip shall inform Medcomp within twenty-four (24) hours of any
notification to VeriChip of any site visits by the FDA, state or federal
regulatory agencies or any other governmental or regulatory agency, relating,
directly or indirectly, to the manufacture, storage, disposal and/or
transportation of the Product, and shall provide to Medcomp all other materials
related thereto or used in connection therewith. VeriChip shall report in
writing the results of the visit to Medcomp within thirty (30) days of the
occurrence thereof In the event that any such governmental or regulatory agency
finds that VeriChip’s operation relating, directly or indirectly, to the
manufacture, storage, disposal and/or transportation of the Product is deficient
or unsatisfactory in any respect, VeriChip, as is appropriate, shall cure all
said deficiencies within the earlier of ninety (90) days or such cure period as
ordered by the governmental or regulatory agency.
(l) VeriChip shall make available to Medcomp all records and reports relating to
the manufacture, storage, disposal and transportation of the Product, and all
other materials related thereto or used in connection therewith, including
without limitation those documents relating to analytical data, for Medcomp’s
review during normal business hours and upon reasonable prior notice, and
Medcomp shall have the right to make and retain copies of these documents as
required at Medcomp’s expense. Such records and reports shall be subject to the
confidentiality provisions of this Agreement. Medcomp shall have the right to
conduct inventory reconciliation audits and other audits as reasonably required
for its internal control, at Medcomp’s sole cost and expense.
(m)
(i) In the event (A) any government authority of the United States or other
jurisdiction issues a request, directive or order that any of the Product or
Medcomp’s products containing the Product be recalled, or (B) a court of
competent jurisdiction orders such a recall, or (C) the parties reasonably
determine after consultation with each other that any of the Product or
Medcomp’s products containing the Product should be recalled (a “Recall”), the
parties shall take all appropriate corrective action. Medcomp shall also retain
the right to conduct a product recall for safety reasons at Medcomp’s sole
discretion.

 

7



--------------------------------------------------------------------------------



 



(ii) In the event a Recall results from the defective manufacture of the Product
or any other cause or event solely attributable to VeriChip or the manufacturer
of the Product. VeriChip shall be responsible for all out-of-pocket expenses of
a Recall. In all other cases, Medcomp shall be responsible for the expenses of a
Recall including, but not limited to, responsibility to reimburse VeriChip for
its expenses in connection with a Recall. For purposes of this Agreement, Recall
expenses shall include, but not be limited to, the expenses of notification and
destruction or return of the recalled Products, as the case may be, and
Medcomp’s cost
of the recalled Products, as the case may be.
(n) Written notice and an explanation of the circumstances of any claim that the
Products are not in conformance with the Specifications or are defective in
material or workmanship shall be given promptly by Medcomp to VeriChip. VeriChip
shall thereafter notify manufacturer and allow manufacturer to be provided a
reasonable opportunity to inspect said Products.
Section 2.02 By Medcomp
Medcomp represents warrants and covenants to VeriChip as follows:
(a) This Agreement has been duly authorized, executed and delivered by Medcomp
and constitutes a valid and binding obligation of Medcomp, enforceable in
accordance with its terms.
(b) This Agreement does not conflict with any applicable law, rule or regulation
to which Medcomp is subject, or any agreement to which Medcomp is a party.
(c) All vascular access products manufactured by Medcomp and the Medcomp
trademark do not infringe or encroach upon any parties’ personal, contractual or
proprietary rights, including, but not limited to, patents, trademarks,
copyrights, or trade secrets.
Section 2.03 Covenants of both parties: co-marketing
(a) Upon FDA 510k approval of the Product, Medcomp will use its best efforts
to:

  (i)   engage in a co-marketing relationship with VeriChip Corporation to
market, distribute, sell and promote the sale of the new Medcomp vascular port
(with RFID microchip) and the Health Link by VeriMed personal health record
system.     (ii)   purchase and/or facilitate the purchase of “Health Link by
VeriMed” scanners for distribution to appropriate medical personnel and/or
facilities;     (iii)   brand all ports with RFID technology as the brand name
of the port with RFID technology (e.g. “Dignity w/RFID”).     (iv)   site
VeriChip Corporation on all literature focused on implantation of the device.  
  (v)   include “Health Link by VeriMed” information on all literature focused
on continuous care (Oncology) and diagnosis (CT / Radiology).     (vi)   provide
training to all VeriChip Sales and Marketing Staff and sales partners on the
details of the port technology.     (vii)   provide VeriChip with sales tracings
of facilities and departments where the ports w/RFID have been sold on a
quarterly basis. This information will include facility, department and main
contact information to focus sales efforts.

 

8



--------------------------------------------------------------------------------



 



  (viii)   hand over all leads or inquiries for Health Link by VeriMed to
VeriChip Corporation.     (ix)   work closely with VeriChip Corporation and also
agree to not poach employees or partners from VeriChip Corporation without prior
consent.

(b) Upon FDA 510k approval of the Product, VeriChip Corporation will use its
best efforts to:

  (i)   engage in a co-marketing relationship with Medcomp to market,
distribute, sell and promote the sale of the new Medcomp vascular port (with
RFID microchip) and the HealthLink by VeriMed personal health record system.    
(ii)   provide training to Medcomp Sales and Marketing Staff on the details of
the Health Link by VeriMed System.     (iii)   hand over all leads or inquiries
for port technology to Medcomp.     (iv)   work closely with Medcomp and also
agree to not poach employees or partners from Medcomp without prior consent.

ARTICLE III. — TERM
Section 3.01 Term.
This Agreement shall be deemed to have commenced as of the date this Agreement
has been signed by all parties hereto and shall continue in force until the
expiration of the fifth Product Purchase Year (the “Initial Term”), unless
earlier terminated in accordance with Section 3.02. Upon expiration of the
Initial Term, this Agreement may be extended as agreed upon in writing by the
parties for such term as they agree (“Renewal Term(s)”). The Initial Term and
any Renewal Term(s) are collectively referred to herein as the “Term”.
Section 3.02 Termination.
(a) Either party may terminate this Agreement as follows:
(i) If the other party commits a material breach of any of the provisions of
this Agreement and does not cure such breach within sixty (60) days after
receipt of written notice thereof; or
(ii) Immediately upon written notice to the other party in the event that
proceedings in bankruptcy or insolvency are instituted by or against the other
party, or a receiver is appointed, or if any substantial part of the assets of
the other party is the object of attachment, sequestration or other type of
comparable proceeding, and such proceeding is not vacated or terminated within
thirty (30) days after its commencement or institution.

 

9



--------------------------------------------------------------------------------



 



***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTION.
(iii) Immediately upon written notice to the other if the development of the
Product is not completed in accordance with the deadline and any extensions
thereof as set forth in paragraph IA.02 provided, however, that such notice is
effective only if provided within thirty (30) days of the end of the deadline
period.
(b) Medcomp may terminate this Agreement as follows:
(i) Prior to the end of the Initial or any Renewal Term upon thirty (30) days’
written notice, in the event that VeriChip is acquired (whether through merger,
sale of stock representing fifty percent (50%) or more of the outstanding voting
stock of that party, sale of all or substantially all of that party’s assets or
otherwise) by any third party (or by an entity that is a party to a
collaboration agreement with a third party) that manufactures, sells or
otherwise distributes products which are competitive with vascular ports
manufactured, sold or distributed by Medcomp.
(ii) Immediately upon written notice in the event the FDA fails to approve the
Product and said failure was not the result of any action or inaction on the
part of Medcomp. In the event of such a termination, Medcomp shall still be
responsible to pay to VeriChip for any Products ordered and manufactured.
(iii) In the event Medcomp determines, in its sole discretion, that (i) the
Product is not commercially feasible due to market preferences, (ii) new
technology has made the Product obsolete or non-competitive or (iii) applicable
clinical research or FDA findings have made the sale of the Product inadvisable,
Medcomp may terminate this Agreement by providing sixty (60) days written notice
to VeriChip. In the event Medcomp so terminates this Agreement, Medcomp shall,
within thirty (30) days of the date of termination, make a payment to VeriChip
of an amount equal to *** times the number of Products by which Medcomp failed
to meet the Minimum Purchase Requirement for the Product Purchase Year in which
the Agreement is terminated by Medcomp.
(iv) Immediately upon written notice if any governmental or regulatory agency
finds that VeriChip’s operation at the site relating, directly or indirectly, to
the manufacture, storage, disposal and/or transportation of the Product is
deficient or unsatisfactory and VeriChip fails to cure said deficiencies as set
forth in Article 2.01(k).
(v) Subject to Section 1.05, immediately upon written notice if VeriChip fails
to deliver Product within the time periods set forth in Section 1.01(b) and any
cure period set forth therein.
Section 3.03 Effects of Termination.
Following the expiration or termination of this Agreement, all further rights
and obligations of the parties shall cease, except that the parties shall not be
relieved of (i) their respective obligations set forth in Sections IA.05, 1A.07,
2.01(h), 2.01(j-n), 3.02, 3.03, 7.01, 7.07, Article IV and Article VI of this
Agreement; (ii) their respective obligations to pay monies due or which become
due as of or subsequent to the date of expiration or termination; and (iii) any
other respective obligations under this Agreement which specifically survive or
are to be performed after the date of expiration or termination. In addition,
following the termination of this Agreement, VeriChip shall, upon the request of
Medcomp, within ten (10) days of said request, deliver to Medcomp all items
owned by Medcomp that are in VeriChip’s possession.

 

10



--------------------------------------------------------------------------------



 



ARTICLE IV. — INDEMNIFICATION
(a) Medcomp shall indemnify, defend and hold VeriChip, its directors, officers,
shareholders, employees, servants and agents (collectively “VeriChip
Indemnitees”) harmless from and against any and all liabilities, claims,
demands, actions, suits, losses, damages, costs and expenses (including
reasonable attorney’s fees and disbursements) based upon any death, actual
bodily injury or physical property damage resulting from Medcomp’s negligence or
willful misconduct, except to the extent caused by VeriChip’s negligence or
willful misconduct.
(b) VeriChip shall indemnify, defend and hold Medcomp and its directors,
officers, shareholders, employees, servants and agents (collectively “Medcomp
Indemnitees”) harmless from and against any and all liabilities, claims,
demands, actions, suits, losses, damages, costs and expenses (including
reasonable attorney’ s fees and disbursements) based upon any death, actual
bodily injury or physical property damage resulting from any defect in the
manufacture of the Product and/or VeriChip’s negligence or willful misconduct,
except to the extent caused by Medcomp’s negligence or willful misconduct.
(c) Medcomp shall defend, indemnify and hold harmless the VeriChip Indemnitees
from and against all claims, demands, actions, liabilities, losses, damages and
expenses, including reasonable attorney’ s fees, arising out of any claim made
against VeriChip for infringement of any copyright, patent or other intellectual
property right of any kind related to any of Medcomp’s products and the Medcomp
trademark. VeriChip shall defend, indemnify and hold harmless the Medcomp
Indemnitees from and against all claims, demands, actions, liabilities, losses,
damages and expenses, including reasonable attorney’s fees, arising out of any
claim made against Medcomp for infringement of any copyright, patent, or other
intellectual property right of any kind related to the Product.
(d) Each of the parties shall notify the other of any such claim or potential
claim covered by any of the above subparagraphs in this Article and shall
include sufficient information to enable the other party to assess the facts.
Each of the parties shall cooperate fully with the other party in the defense of
all such claims. No settlement or compromise shall be binding on a party hereto
without its prior written consent, which shall not be unreasonably withheld or
delayed.

 

11



--------------------------------------------------------------------------------



 



(e) Upon the assertion of any third party claim against a party entitled to
indemnification hereunder’ (an “Indemnified Party”) hereto that may give rise to
a right of indemnification of this Agreement, the Indemnified Party shall give
prompt notice to a party obligated to provide indemnification hereunder (an
“Indemnifying Party”) of the existence of such claim and shall give the
Indemnifying Party reasonable opportunity to control, defend and/or settle such
claim at its own expense and with counsel of its own selection; provided,
however, that the Indemnified Party shall, at all times, have the right to fully
participate in such defense at its own expense with separate counsel and,
provided that both parties shall, to the extent that they are not contractually
or legally excluded therefrom, or otherwise prejudiced in a legal position by so
doing, cooperate with each other and with their respective insurers in relation
to the defense of such third party claim. The Indemnifying Party shall consult
with the Indemnified Party with respect to settlement of any claim. The
Indemnifying Party shall have the right to settle any claim without the consent
of the Indemnified Party, provided that the Indemnified Party is unconditionally
released from such claim and is not otherwise prejudiced by the terms of
settlement in the sense that the Indemnified Party reasonably believes that such
settlement terms may have a material adverse effect on its business.
ARTICLE V. — INSURANCE
Each party shall maintain Commercial General Liability (CGL) insurance
(including product liability coverage) and upon such terms (including coverages,
deductible limits and self-insured retentions) as is customary for the activity
to be conducted by it under this Agreement and is appropriate to cover its
indemnification obligations hereunder. VeriChip shall maintain for the entire
terms of this Agreement CGL including product liability coverage of $1,000,000
per occurrence and $5,000,000 in the aggregate. Medcomp shall be named as an
additional insured on the policy. VeriChip shall provide Medcomp with a
certificate of insurance reflecting the same within thirty (30) days from the
effective date of this Agreement.
ARTICLE VI. — CONFIDENTIALITY
Section 6.01 Confidential Information.
“Confidential Information” and “Proprietary Concept” shall include any terms
normally embraced within such terms (e.g., drawings, specifications, customer
lists, patient information, technical data, marketing and financial plans, and
production or’ purchasing schedules or forecasts) and, in addition, any
information concerning either party’s marketing or pricing of its products, or
any information regarding the customers of either party, that enables or would
enable that party to obtain a competitive advantage in the marketplace. The
existence, subject matter and terms and conditions of this Agreement shall be
considered to be included in the Confidential Information. “Confidential
Information” shall not include information that (i) is in or comes into the
public domain without violation of this Agreement, (ii) is known by the
receiving party prior to disclosure to it by the other’ party, (iii) is received
lawfully and under no obligation of confidentiality by the receiving party from
a third party subsequent to this Agreement, (iv) is released by the owner to
others without restriction, or (v) is independently developed by the receiving
party, provided that the person or persons developing this information have not
had exposure to the same information as received from the disclosing party.

 

12



--------------------------------------------------------------------------------



 



Section 6.02 Protection of Confidential Information
Each party agrees: (a) to protect the confidentiality of the other’s
Confidential Information to the same extent and in the same manner as it
protects its own confidential information; and (b) not to disclose any
Confidential Information obtained under the Agreement to any third party except
to the extent necessary to serve the purposes of this Agreement and in any event
subject to this Agreement, including this Article VI. The party receiving
Confidential Information under this Agreement shall disclose that information
only to its employees who need to know such information. Each party agrees to
provide in all contracts with third parties confidentiality provisions
equivalent to those contained in this Agreement. The burden of proving the
existence of facts which would negate the obligations of this Agreement under
this Article VI shall rest with the party in receipt of the subject information.
Section 6.03 Use of Confidential Information
Both parties shall use the Confidential Information solely for the purpose of
furthering the relationship contemplated by this Agreement.
Section 6.04 Ownership
Any trade secrets, confidential information or proprietary concepts received or
learned by either party from the other, or any of its employees, servants, or
agents, relating to the business or customers of the other party shall be deemed
the exclusive property of the disclosing party and shall remain the valuable
scientific, trade, and engineering secrets of the disclosing party.
Section 6.05 Disclosure Compelled by Law
In the event either party believes it is required by law (whether pursuant to
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) to disclose any
confidential information, it shall provide the disclosing party with prompt
notice thereof so that the disclosing party may seek an appropriate protective
order and/or waive compliance with this Agreement; provided however, that if, in
the absence of a protective order or the receipt of a waiver hereunder, such
party is in the reasonable opinion of its counsel compelled to disclose
confidential information not otherwise disclosable hereunder to any legislative,
judicial or regulatory body, agency or authority or else be exposed to liability
for contempt, fine, or penalty, or to other censure, such confidential
information may be disclosed.
Section 6.06 Ongoing Confidentiality Obligation
The obligations of VeriChip and Medcomp pursuant to this Article VI shall
survive termination of this Agreement.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VII. — MISCELLANEOUS
Section 7.01 Applicable Law and Arbitration
This Agreement, and any claim or controversy relating thereto, shall be governed
by and construed in accordance with the laws of the Commonwealth of Pennsylvania
and United States of America. All disputes, controversies or differences which
may arise between the parties in relation or in connection with this Agreement
shall be resolved by arbitration. Arbitration shall take place in Montgomery
County, Pennsylvania, United A. States of America, and be conducted as provided
under Subchapter B of the Pennsylvania Uniform Arbitration Act. The arbitrators
shall be selected as follows: the party demanding arbitration shall do so in
writing and, as part of its demand, shall select an arbitrator. The party
receiving the demand will select its arbitrator and notify the party demanding
arbitration in writing of said election within ten (10) days of service of the
demand for arbitration. The two arbitrators will select a third arbitrator. If
the two arbitrators chosen by the parties cannot agree on a third arbitrator
within fourteen (14) days of the selection of the second arbitrator, the Court
of Common Pleas of Montgomery County, Pennsylvania shall select a third
arbitrator upon the filing of a petition by either party. Either party will bear
the cost of its own arbitrator. The expense of the third arbitrator will be
shared equally between the parties. A decision agreed to by two of the three
arbitrators shall be binding upon the parties and may be entered as a judgment
in the Court of Common Pleas of Montgomery County, Pennsylvania and in any court
of competent jurisdiction with the ability to enforce a judgment against the
party whom the judgment is rendered. All parties hereby consent to the
jurisdiction of the arbitration panel described above and to the jurisdiction of
the Court of Common Pleas of Montgomery County, Pennsylvania.
Section 7.02 No Agency
VeriChip shall at all times during the term of this Agreement be an independent
contractor, maintaining sole and exclusive control over their personnel and
operations. At no time shall any party hold itself out to be the agent,
employee, lessee, sub lessee, partner, or joint venture partner of any other. It
is understood and agreed between VeriChip and Medcomp that the full and
exclusive relationship between them is that of an independent contractor and
nothing in this Agreement shall be construed to create any relationship between
the parties other than that of independent contractor. No party shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of any other party or to bind any other party with
regard to any other contract, agreement, or undertaking with a third party.
Section 7.03 Titles and Headings
Titles and headings in this Agreement are for the convenience of the parties
only, and are not intended to be a part of or affect the meaning or
interpretation of this Agreement.

 

14



--------------------------------------------------------------------------------



 



Section 7.04 Severability of Provisions
If any term or provision of this Agreement or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected, and each term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.
Section 7.05 Amendment
This Agreement may not be amended, supplemented or, otherwise modified except by
an instrument in writing signed by all parties.
Section 7.06 Assignment
This Agreement may not be assigned by any party except to an Affiliate without
the prior written consent of the other party. If any such Affiliate has been the
assignee of any rights under this Agreement and loses its status as an
Affiliate, then immediately and automatically upon the loss of such status as an
Affiliate, the assignment of this Agreement to such former Affiliate and all
rights under or with respect to this Agreement shall immediately terminate and
be of no further force or effect. This Agreement shall be binding upon, and
inure to the benefit, of the parties respective heirs, successors, and assigns.
Section 7.07 No Use of Name
Neither party shall employ or use the name of the other party in any publication
or promotional materials nor in any form of public distribution nor make any
public disclosure of this Agreement without the prior express written consent of
the other party, except as may be required for compliance with Governmental
obligations.
Section 7.08 Notices
Any notices, waivers, and other communications required or permitted hereunder
shall be in writing and shall be deemed to be fully given when delivered by hand
or dispatched (with reasonable evidence of receipt) by telex, telegraph or other
names of electronic facsimile transmission or by an internationally recognized
overnight courier service, addressed to the party to whom the notice is intended
to be given at the addresses specified below,

  (a)   If to Medcomp:         Medical Components, Inc.
1499 Delp Drive
Harleysville, Pennsylvania 19438
Attn: Timothy Schweikert
Facsimile No.                                        

 

15



--------------------------------------------------------------------------------



 



  (b)   If to VeriChip:         VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Attn: William Caragol
Facsimile No. 561-805-8001

or such other address or addresses as a party may from time to time designate
for itself by like notice.
Section 7.09 Waiver
No provision of this Agreement shall be deemed to have been waived unless such
waiver is in writing, signed by the waiving party. No failure by any party to
insist upon the strict performance of any provision of this Agreement, or to
exercise any right or remedy consequent upon a breach thereof, shall constitute
a waiver of any such breach, of such provision, or of any other provision. No
waiver of any provision of this Agreement shall be deemed a waiver of any other
provision of this Agreement or a waiver of such provision with respect to any
subsequent breach, unless expressly provided in writing.
Section 7.10 No Third-Party Beneficiary Rights
No person not a party to this Agreement is an intended beneficiary of this
Agreement, and no person not a party to this Agreement shall have any right to
enforce any term of this Agreement.
Section 7.11 Governing Document
The parties contemplate exchanging the usual commercial forms such as purchase
orders and invoices in furtherance of this Agreement; provided, however, that
any terms and conditions which may appear on such documents, other than those
purchase order terms required by Section 1.01(b) of this Agreement and the
invoice amounts, shall be of no force or effect.
Section 7.12 Entire Agreement
This Agreement constitutes the entire agreement of the parties relating to the
subject matter hereof. There are no promises, terms, conditions, obligations, or
warranties other than those contained in this Agreement. This Agreement
supersedes all prior communications, representations, or agreements, verbal or
written, among the parties, relating to the subject matter hereof.
Section 7.13 Force Majeure
In the event an act of the government, war conditions, strikes, fire, flood, or
other act of God (collectively “force majeure”) prevents either party from
performance in accordance with the provisions of this Agreement, such
non-performance shall be excused and shall not be considered a breach or default
for so long as such conditions prevail. The party invoking force majeure shall
give prompt written notice thereof to the other party and shall take whatever
reasonable steps are necessary to relieve the effect of such cause as rapidly as
possible.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the date first written above.

                      MEDICAL COMPONENTS, INC.       VERICHIP CORPORATION    
 
                   
By:
  /s/ Timothy M. Schweikert
 
Name: Timothy M. Schweikert       By:   /s/ William J. Caragol
 
Name: William J. Caragol    
 
  Title:   President           Title:   President    
 
                    Date: 04/02/09       Date: 3/17/09    

 

17



--------------------------------------------------------------------------------



 



TRANSPONDER SPECIFICATION

     
 
  Injectable
 
  Transponder
 
  TX1400SST

Product Description:
The injectable Transponder is a passive radio-frequency Identification tag,
designed to work in conjunction with a compatible radio-frequency ID reading
system. The transponder consists of an electromagnetic coil and microchip sealed
in a tubular glass enclosure. The chip is pre-programmed with a unique ID code
that cannot be altered; over 274 billion individual code numbers are available.
When the transponder is activated by a low-frequency radio signal, it transmits
the ID code to the reading system.
Although specifically designed for injecting in fish and livestock, this
transponder can be used for other animal and non animal applications.
Specifications:
(IMAGE) [c85499c8549901.gif]
Dimensions (nominal): 12.48mm X 2.07mm (0.49134” X 0.08150”)
Antenna type: Ferrite
Operating frequency: 134.2kHz
ISO Conformance: ISO 11784, ISO 11785
Housing: Bio-compatible glass
Weight: 0.1020 gram (0.0036 ounce)
Temperature range: -40 to 70C (-40 to 158F), operating and storage
Read range with the Model FS2001F-ISO Portable Reader:
(In a benign noise environment with optimal orientation of transponder and
scanner antenna)
FS2001F-ISO Portable Reader with 2001F-ISO (710060801) Racket Antenna and 2
meter cable (228004502)
Typical: 20.32 cm (8.0 inches)      Minimum: 19.05 cm (7.5 inches)
Read speed: 1 meter per second
Vibration:
Sinusoidal; 1.5 mm (0.06”) peak-to-peak, 10 to 80 Hz, 3 axis
Sinusoidal; 10 g peak-to-peak, 80 Hz to 2 kHz, 3 axis
Injector needle size: About 12 gauge (Destron part #445-0008-00)

 

18